OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



             STATE OF TEXAS              "      "
             PENALTY FOR
             PRIVATE USE J^^ts^^^M £T^701 * fmn ^5
                                                             0001401623SEP    18 2015
 9/8/2015
 FOSTER, LESLIE AKA LESLIE*RAYmSJjER
 Tr. Ct. No. 1465862-A         \S%*°JL*^ jf                              WR-73,420-11
 On this day, the application for I^I^^^Wn^jwabeas Corpus has been received
 and presented to the Court.        ^zosas^
                                                                   Abel Acosta, Clerk

                            LESLIE FOSTER




-43B